MILLIKEN, Justice.
The appellant, Stanley Bowling, was tried and convicted for selling whisky in local option territory under KRS 242.230. In its brief the Commonwealth admitted the truth of the appellant’s contention that the prosecution failed to offer proof that the alleged offense occurred within twelve months of the indictment as is required by KRS 431.-*476090, and, consequently, concurred in the appellant’s view that the judgment should be reversed.
Since a careful reading of the testimony verifies the opinion of counsel, the appeal is granted and the judgment reversed.